Citation Nr: 0207923	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  07-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February to 
August 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied a compensable rating for bilateral hearing loss.  
In February 1997, the veteran testified at a hearing at the 
RO.  In November 1999, the Board remanded the matter for 
additional development of the evidence.  

In June 2002, the veteran's representative asserted that the 
veteran was entitled to separate 10 percent ratings for 
tinnitus of each ear.  A review of the record indicates that 
in March 1997, the RO granted service connection for 
bilateral tinnitus and assigned it an initial 10 percent 
rating, the maximum rating available under Code 6260.  
Although the veteran and his representative were notified of 
this decision by April 1997 letter, neither initiated an 
appeal within the applicable time period.  Thus, the Board 
does not have jurisdiction to address the issue of 
entitlement to separate 10 percent ratings for tinnitus of 
each ear.  38 U.S.C.A. § 7105 (West 1991); VA O.G.C. Prec. 
Op. No. 9-99 (1999), 64 Fed. Reg. 52,376 (1999).  The veteran 
and his representative are advised that if they wish to file 
a claim for increased rating for tinnitus, they should 
contact the RO in writing.  


FINDING OF FACT

Audiometric evaluations show that the veteran has, at worst, 
level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and 
VII, Diagnostic Code 6100 (1998), and as amended.

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA 
audiometric examination and the examination reports obtained 
are thorough and contain sufficient information to rate the 
disability in accord with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, based on 
the facts of the case, the Board concludes that there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show treatment for 
chronic otitis media.  In August 1943, he sustained injuries 
to the eyes in an accidental dynamite explosion.  He was 
medically discharged from service due to impaired vision and 
photophobia.  

By October 1979 decision, the RO granted service connection 
for bilateral hearing loss, effective February 12, 1979, the 
date of receipt of the veteran's claim.  An initial 
noncompensable rating was assigned under criteria then in 
effect.  

The veteran appealed the RO determination, arguing that he 
was entitled to a compensable rating for bilateral hearing 
loss, based on the severity of his symptoms.  In September 
1980, the Board determined that the criteria for a 
compensable rating for bilateral hearing loss had not been 
met.  

In November 1995, the veteran filed his most recent claim for 
increased rating for his bilateral hearing loss.  In 
connection with his claim, the veteran underwent VA 
audiometric examination in August 1996 which showed right ear 
pure tone thresholds of 20, 10, 25, 55, and 65 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left 
ear pure tone thresholds were 15, 10, 15, 45, and 65 decibels 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  
Average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 were 39 decibels on the right and 34 on the left.  
Speech discrimination ability was 92 percent correct on the 
right and 96 percent correct on the left.  The diagnosis was 
bilateral sensorineural hearing loss, consistent with noise 
exposure.  

By September 1996 rating decision, the RO denied a 
compensable rating for bilateral hearing loss.  The veteran 
appealed the RO decision and in February 1997, he testified 
at a hearing at the RO.  He described his symptoms of hearing 
loss and indicated that he wore hearing aids.  He also 
described symptoms of constant tinnitus, more severe in the 
right ear.  

In support of his claim, the veteran submitted a January 1997 
letter from a private physician who reported his 
understanding that the veteran had been injured in an in-
service dynamite explosion that damaged his hearing.  He 
indicated that, since that time, the veteran had reported 
loud ringing and roaring in his ears, as well as a decreased 
ability to understand speech with any background noise.  Also 
submitted were the uninterpreted results of a February 1997 
private audiometric examination.  

By March 1997 rating decision, the RO granted service 
connection for tinnitus and assigned it an initial 10 percent 
rating.  

In June 2000, the veteran's VA audiometric examination showed 
right ear pure tone thresholds of 20, 10, 30, 60, and 65 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 15, 10, 20, 
50, and 65 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively.  Average pure tone thresholds at 500, 
1,000, 2,000, 3,000, and 4,000 were 41 decibels on the right 
and 36 on the left.  Speech discrimination ability was 96 
percent, bilaterally.  Findings on otologic examination were 
unremarkable, except for cerumen (earwax) impaction on the 
left.  The examiner indicated that the results of the 
examination showed bilateral, predominately high frequency 
sensorineural hearing loss, much of which was age related.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Board notes that, effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 
1999).  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed.  
One is where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 
55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86 (2001).

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate under either the 
old or new regulations.  

The June 2000 audiometric evaluation (which reflects the most 
severe hearing loss of any examination of record) shows that 
the veteran had an average pure tone threshold of 41 decibels 
in the right ear with speech discrimination of 96 percent 
correct.  He had an average pure tone threshold of 36 
decibels in the left ear with speech discrimination of 96 
percent correct.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss is at level I in both ears; 
therefore, a compensable rating is not warranted.  38 C.F.R. 
§ 4.85, Code 6100.  The Board has also considered the 
provisions of 38 C.F.R. § 4.85(g) and 4.86, but the results 
of the most recent audiometric examinations clearly show that 
these provisions are not applicable in this case.  It is also 
noted that there is no other pertinent medical evidence of 
record which would entitle the veteran to a compensable 
rating for bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss and the fact that he wears hearing aids.  While the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable schedular 
rating.  

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  There is no objective 
evidence of record demonstrating that the veteran's service-
connected hearing loss markedly interferes with his 
employment.  Likewise, there is no evidence of record showing 
that he has been frequently hospitalized due to hearing loss.  
Indeed, it does not appear that he has been hospitalized for 
this disability at all.  Consequently, the Board finds that 
no further action on this matter is warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

